Order by
Eodey, Judge:
This is a suit in ejectment; and by stipulation in writing it -was tried before the court without a jury, on the 30th day of December, 1907. At the close of the case, plaintiffs were given -the right to introduce evidence as to the citizenship of the defendant, Nicolás Oyanguren y Ledesma. Plaintiffs allege in *350their declaration that he is a Spaniard, but defendants contend, that he is a Porto .Rican.
Since the closing of the case, under the leave aforesaid,, plaintiffs have introduced a certificate from the commissioner of immigration at this port, which reads as follows:
January 7, 1908.
This is to certify that the record of this office discloses the-name of Nicolás Oyanguren as having arrived at the port of' San Juan, Porto Rico, on November 29, 1907, on S. S. “Cata-luña,” and such record gives the nationality of the said Nicholas: Oyanguren as “Spanish.”
Graham L. Rice,
Commissioner of Immigration..
We hold that the evidence sufficiently shows the value of the property involved in the case to be more than $1,000, but we hold the above evidence of the defendant’s Spanish citizenship to be inadmissible and insufficient, even though it were admitted; as the records of the commissioner of immigration are not the proper evidence of such citizenship, and, unless the said Nicholas Oyonguren is proved to be a Spanish subject, this court has no jurisdiction to entertain the cause.
Unless, therefore, plaintiffs, with notice to counsel for defendant, shall introduce, within fifteen days after the making of this order, proper proofs of the Spanish citizenship of the said Nicolás Oyanguren, the cause will stand dismissed without prejudice or further action by the court.